Vinje, C. J.
Appellants call our attention to a large number of rules of statutory construction, and particularly to the rule that if the language of the statute is clear and unambiguous there is no room for construction, and that it is not a function of the court to add language to the statute or to make exceptions because the statute may to the court seem unwise; that if a statute, standing- by itself, without resort to rules of interpretation, conveys a definite and clear impression when applied to the subject matter regulated thereby, this is the best evidence of the meaning of the statute; that if the statute is clear on its face, prior statutes may not be consulted to create ambiguity; that the rule In pari materia is applicable only when the terms of the statute are ambiguous or its significance is doubtful; and that prior acts may be resorted to to solve but not to create ambiguity. To each of these propositions numerous cases are cited and they undoubtedly declare the law as it exists. It is. further claimed that the language of ch. 251 is clear and unambiguous and there is no room for. construction. An ambiguity may not appear in the act itself when read divorced from the subject matter to which it relates. Quite often an ambiguity appears, and appears only when it is applied to the *429subject matter concerning which the act deals. So here, when we apply the language of the chapter to the conditions actually existing, we find that it leads or may lead to an absurd result. Certainly there is nothing in the language of ch. 251 to limit a detachment of territory. If it should govern irrespective of other statutes, then only one section might be left of the union free high school district. This would amount to a practical dissolution of the district. But the legislature has provided another method for dissolving a union free high school district. See secs. 40.605 and 40.606, Stats. 1925. It is therefore clear that, though the language of the statute is without ambiguity, we must search for the legislative intent, owing to the fact that when applied to conditions such as the one before us the act becomes practically absurd. We must therefore seek for the legislative intent, and that is the controlling factor. Clearly it was not the intent of the legislature to dissolve a district, but merely to detach certain territory from a district in certain cases. The other statutory provisions referred to, namely, the one making the minimum district to consist of thirty-six sections and the one providing for the alteration of the boundaries in union free high school districts providing for leaving at least thirty-six sections intact, must be deemed to have been in the legislative mind, and that those sections control the amount of detachable territory, and for that reason the limitation was not included in the act of 1925. This is rendered more certain by the provisions of sub. (7) of the section wherein the legislature provides that the detached territory shall have no share in the assets of the district. Clearly it was the legislative thought that, since the detached portion should not share in the assets of the district, only.small portions or comparatively small portions of territory should be detached. Had it been the intent of the legislature that the greater part of a district might be detached, or, as in this case, nearly the whole district de*430tached, they could not with any justice have provided that the detached portion should not. share in the assets of the district.
The respondent contends that the act is unconstitutional because there is no basis for the classification of districts from which territory may be detached. He argues that the classification adopted must be germane to the purpose of the law, and cites Johnson v. Milwaukee, 88 Wis. 383, 60 N. W. 270; Adams v. Beloit, 105 Wis. 363, 81 N. W. 869; and State ex rel. Risch v. Trustees, 121 Wis. 44, 98 N. W. 954, to sustain such contention. It is true that the classification adopted must be germane to the purpose of the law. But we do not find that a limitation of districts from which territory may be detached to such districts as have no schoolhouse approved by the superintendent of public instruction, or have no bonded indebtedness, is not a sufficient basis for classification. It was no doubt the legislative thought that if the district owned a valuable building it would be quite difficult to apportion the assets of the district between the two, and in such case it would have been very unjust to include the provision in sub. (7) of the act, providing that the detached territory should have no part in the assets of the district. On the other, hand, a district having a large bonded indebtedness presents difficulties, in the case of the detachment of territory, to apportion such indebtedness equitably between the portion detached and the district as it remains. For these reasons the legislature limited the right to detach territory to districts only that had no schoolhouses and no bonded indebtedness. In such case there would be no indebtedness to apportion, no assets of any great quantity to distribute; and it being, as we have before stated, the legislative thought that only small portions of territory would be detached, there is no great injustice in depriving such territory of the assets of the whole district.
Respondent argues that the underlying purpose of the statutory law authorizing union free high schools is that *431they must consist (1) of contiguous territory, (2) having an area of not less than thirty-six nor more than seventy-two square miles, (3) bounded by town, school district, section or half-section lines except in certain cases. Our attention is called to sec. 40.47, Stats., which provides for the maintenance of schools only in districts conforming to the requirements of the law of that section. In State ex rel. Time Ins. Co. v. Superior Court, 176 Wis. 269, 186 N. W. 748, this court in a somewhat analogous situation said:
“Every statute is to be construed with reference to the general system of laws of which it forms, a part, and must therefore be interpreted in the light of the customary or unwritten law, of other statutes on the same subject, and of the decisions of the courts.”
Manifestly this law, applied to the subject matter of this case, leads to an impracticable and absurd result. Since it does so, we must look to the general scheme of the statutes ">f which this forms a part, and from such general scheme we must determine what the limitations are as to the amount of territory that must be left in case of a detachment of territory from a district. The laws already noted leave no doubt as to what the minimum must be. For this reason the trial court correctly decided the case.
By the Cow'f.-^-Judgment affirmed.